 SEVEN UP BOTTLING CO. OF SACRAMENTO401WE WILL NOTin any other manner restrain or coerce employees in the exer-cise of rights guaranteed them in Section 7 of the Act, except in conformitywith Section 8(a) (3) of the Act.INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL UNION No. 9, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 609 Rail-way Exchange Building, 17th and Champa, Denver, Colorado, Telephone No.Keystone 4-4151, Extension 513, if they have any questions concerning this noticeor compliance with its provisions.TonkinCorp. of California, d/b/a Seven Up Bottling Co. ofSacramentoandEdwardJ.FarrellandSacramento 7-UpEmployees'Union, Party to the Contract.Case No. 20-C!1-2657.June 10, 1964DECISION AND ORDEROn February 18, 1964, Trial Examiner Wallace E. Royster issuedhis Trial Examiner's Decision in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in his attachedDecision.He also found that the Respondent had not engaged in cer-tain other alleged unfair labor practices and recommended dismissalthereof.Thereafter, the Respondent filed exceptions to his Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision and the entire record in this case, including the ex-ceptions and -brief, and''hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as its, In the. absence of exception thereto, we adoptpro formathe Trial Examiner's conclu-sion that the evidence is insufficient to support the allegation that Olson was discrimina-torily discharged, and his recommended dismissal of this allegation of the complaint.147 NLRB No. 48.756-236-65--vol. 147-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder the Order recommended by the Trial Examiner, and orders thatthe Respondent, Tonkin Corp. of California, d/b/a Seven Up BottlingCo. of Sacramento, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Order,with the following modifications :1.Substitute for paragraph 1(b) the following paragraph 1(b),and add a counterpart paragraph to the Appendix notice to be postedas the third paragraph of the notice :Discharging or otherwise discriminating with respect to thetenure of employment of William D. Barwise or any other em-ployee, or locking out employees to force the signing of a contract,for the purpose of encouraging adherence to the Union or dis-couraging activity in behalf of the Teamsters or any other labororganization.2.Add to paragraph 2(c) between the words "interest" and "for"the words "at the rate of 6 percent per annum."3.Add to paragraph 2(e) between the words "backpay" and "due"the words "and reimbursement of dues and initiation fees."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter came on to be heard before Trial Examiner Wallace E. Royster inSacramento, California, on August 26, 27, and 28, 1963,1 upon a complaint issuedJune 28 by the Acting Regional Director of the National Labor Relations Board,San Francisco, California, based upon charges filed April 5 and May 29. In essencethe complaint alleges that Tonkin Corp. of California, d/b/a Seven Up Bottling Co.of Sacramento, herein called the Respondent, has dominated and interfered withthe administration of Sacramento 7-Up Employees' Union, herein called the Union,and has unlawfully discharged its employees, William D. Barwise and Donald P.Olson.It is alleged that the Respondent has thereby violated Section 8(a)(1),(2), and (3) of the National Labor Relations Act, as amended, herein called the Act.Briefs have been received from counsel for the General Counsel and counsel forthe Respondent.The unopposed motion of counsel for the Respondent to correctthe transcript in certain particulars is hereby granted.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation with its principal place of business inSacramento, California, where it is engaged in the operation of a soft drink bottlingplant and the sale and distribution of soft drinks at wholesale.During the yearpreceding the issuance of the complaint, the Respondent purchased and receivedgoods and services valued at more than $50,000 from points and places outside theState of California.I find, as Respondent's answer admits, that the Respondent is,and at all times material herein has been, an employer engaged in commerce andin operations affecting commerce within the meaning of Section 2(6) and (7) oftheAct.II.THE ORGANIZATIONS INVOLVEDChauffeurs, Teamsters & Helpers, Local 150, International Brotherhood of Team-sters, Chauffeurs,Warehousemen & Helpers of America, herein called the Teamsters,and the Union, each is, and at all times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.-iAll datesmentionedare in 1968, except as otherwise shown. SEVEN UP BOTTLING CO. OF SACRAMENTO403III.THE UNFAIR LABOR PRACTICESFor a number of years the Respondent has dealt with the Union which existsonly among Respondent's employees.Contracts have resultedrequiringmembershipin the Union as a condition of employment and providing for the checkoffof uniondues.The Union has not been an active organization and its membershipmeetingshave been few. In February 1963, James Elder retired as the Union's presidentexplainingthat he had been given duties of a management character and that mem-bership in the Union was incompatible with his new status.Elder had figured inthe Union's initial organization or perhaps reorganization and did so, he testified, inorder to forestall any such activity on the part of the Teamsters.It isthe contention of the General Counsel that the Respondent found in the Uniona weak and malleable instrument through which the employees were denied a pur-poseful and effective collective-bargaining agency; and that the Respondent by deny-ing employees opportunity to work and by discharging its employees, William Bar-wise and Donald Olson, sought not only to preserve the existence of the Union butalso to forestall any possibility that the Teamsters might replace it.On March 27, 1963, after a number of meetings' between the Respondent andrepresentatives of the Union in the matter. of reaching agreement on a collective-bargaining contract to succeed the one expiring March 3 1, the employees rejectedthe Respondent's most recent offer.On Friday evening, March 29, the Respondentcalled a meeting of all employees and Harry Tonkin spoke to them.Tonkin testi-fied that he told the men he would like to have-the contract signed so that all couldgo to work on Monday in harmony and went on to say that anyone who did notwant to work under the conditions Respondent proposed was free to leave.Tonkinalso made some mention of the Teamsters.On this occasion, according to the testi-mony of William D. Barwise, a route driver whose subsequent discharge is allegedto have been unlawful, Tonkin said that some of the men had been contacted by' theTeamsters; that their own union was a good one; that he would like to preserve thepresent relationship; and that he did not want to negotiate with the Teamsters.Again the employees did not come to agreement and no contract was approved. .On Sunday, March 31, Barwise met with some employees of other bottling com-paniesin the area and signed a card designating the Teamsters as his bargainingrepresentative.Upon his solicitation that afternoon and the next.morning, eight ornine other drivers signed such cards.On April 1, none of the employees was permitted to begin work until the contractquestion was settled.Harry Tonkin told them, Barwise testified; that if 'the officersof the Union did not want to sign the proffered contract, some other' means wouldbe found to secure its validation.Donald Olson testified that the Tonkins said "theyhad to have a contract signed before they would open the gate";' that there wasno lack of job applicants; and that if the Union's officers didn't want to work, newofficers could be elected.Howard Hill, the Union's presidentand, still Respondent'semployee, testified that the Tonkins said in connection with,signing, the' contractthat there would be no work available unless .this was done; that many -personswere applying for work; that "we will either have a contract or we will figure outa way we will get one," and that no one could go to work until the, contract wasin effect." . . 'Although Respondent's proposals were rejected on the twooccasions.when voteswere cast on the question of acceptance in themorningof April 1, the employees° atlast capitulated and without formal approval of the membership, the Union's officerssigned the new contract.At the timeof signing,one of the Tonkins said that theywould find out who had beensolicitingwas one ofthem.Millard Tonkinsaid thatthere wouldbe no reprisalsfor suchactivity.It is clear from the testimony of all those who were questioned about what passedbetween the Respondent and the employees leading to the execution of the newcontract on April 1, that Harry Tonkin took the position that work could not resumeon April 1 unless the contract was accepted.Tonkin himself testified that he hadthe gate to the truck lot locked on that morning' because he did not want anyone togo to work before voting on the contract and beforeagreementwas reached. 7 GeorgeWymore,stillemployed as a routedriver, -testifiedthat on,April 1 the Tonkinssuggestedthat the men might have,to' dissolvethe Union and elect new officers inorder that the contractbe signed.I. find that the Respondent.told the employeeson and beforeApril ' 1 that theycould not workunlessthe contractwas signed.Literally, the employees were lockedout on April 1 to force the acceptanceof Respondent's'contractproposals.Nodefense of economicnecessityhas been advanced or even suggested for this action. 404DECISIONSOF- NATIONAL LABORRELATIONS BOARDNo strike had been threatened. I find that the lockout of April 1 discriminatedagainst employees in regard to their employment to force them to accept contractterms to which they had not agreed.The Respondent thus discouraged member-ship in a labor organization, for by forcing agreement it diminished by means ofdiscrimination the value of representation. It also interfered with, restrained, andcoerced employees in the exercise of rights guaranteed in Section 7 of the Act.TheRespondent has thus engaged in the commission of unfair labor practices violative ofSection 8 (a) (1) and(3) of the Act.In February, Barwise was, elected to the office of secretary in the Union and inthat capacity participated in all the bargaining sessions that followed. It may berecalled that on March 31, Barwise accepted Teamster designation cards and securedsignatures upon nineof them from Respondent's employees.As Harry Tonkinreadily acceded in his testimony, the Respondent became aware of this circumstanceon April 1.In the quarter ending March 31, Barwise exceeded the sales quota on his routeand in consequence was paid a bonus approximating $60.Most of the drivers, ifnot all of them, also qualified for such payments.Emmett Cantrell, Respondent'ssales manager,testified that Barwise exceeded his quota in 2 of the 3 months com-prising this quarter but that in only 1 month in the other approximately 11 months'of his employment did he accomplish such a result.About April 4, the Tonkins, Cantrell, and Route Supervisors Kenneth Meyer,Larry Haynes,and Hassell Hilton were in San Francisco for a business purpose andmet one evening at a restaurant.According to all but Hilton, the proficiency ofthe several route salesmen was discussed and a consensus reached that Barwise wasthe poorest among them and that another salesman,Donald Olson,was little better.?Hilton,who left Respondent's employ in June, testified that he recalled no mentionof Barwise at the restaurant meeting and that he considered Barwise to be an "aver-.age" salesman.Harry Tonkin testified that the group decided that Barwise andOlson should be replaced but did not mention in his testimony that any date forsuch action was chosen.On April 2,the Teamsters filed a representation petition seeking an election amongRespondent's employees.The Regional Office of the Board in San Francisco notifiedthe Respondent and the Union of this circumstance and requested to be informedif any labor organization had been designated as the representative of Respondent'semployees or if a collective-bargaining contract was in existence.Union PresidentHill and Secretary Barwise spoke with the Tonkinson April 5in this connection.Hill and Barwise said that they were indifferent in the matter and did not intendto reply to the inquiry.Hill observed that the petition resulted from designationssupplied to the Teamsters by him and by Barwise.Millard Tonkin,upon the under-standing,he testified,that the union officials were agreeable to such a course orperhaps even desirous of it,sent in copies of that agreement over the printed signa-ture of the Union.Thus the Respondent evidenced to the Board an interest in rep-resentationon the part of the Union that its officers did not care to assert.Thisaction will be adverted to later as it demonstrates the strong desire of the Respondentto keep the Union as an ostensibly viable organization.On April 8,aMonday,a charge was served upon the Respondent alleging thatithad dominated the Union and had refused to bargain with the Union.At thecloseof the next day, April 9, according to the credited and undenied testimonyof Barwise,Cantrell said that Barwise was laid off.When Barwise asked for a rea-son, Cantrell replied that Barwise had not been doing his job,that he was not placingenough advertising in the outlets that he served, and that his sales were off sharply.Barwise asked if Cantrell were sure that it was not because of the"union"to whichCantrell replied that he knew nothing about the "union." I find that Barwise thushad reference to the Teamsters and that Cantrell so understood him.Accordingto Cantrell,route supervisors reported to him on several occasions that Barwisewas not doing a satisfactory job and recommended his discharge on at least threeof them.Route Supervisor Meyer testified that Barwise was a weak salesman,that he had recommended his replacement on a number of occasions but that hewas not consulted on the day when the discharge was determined upon.RouteSupervisor Larry Haynes, who after October 1962 had Barwise under his directsupervision,testified that Barwise had a "defeatist" attitude toward his job, that hewas not successful in placing advertising material in the stores that he served, andthat he recommended the dismissal of Barwise to Millard Tonkin and Cantrellseveral-times.Hilton,as has been said,thought Barwise to be an "average"sales-man.'Haynes did not work- in the week that Barwise was discharged and did notparticipate in the decision to take that action.Hilton,too,was absent that week. SEVEN UP BOTTLING CO. OF SACRAMENTOMeyers testified that after the meeting in San Francisco but before April 9, he dis-cussed with the Tonkins, Cantrell,Haynes, and Hilton the falloff in Barwise's salesand that some sort of decision was reached to terminate Barwise with,apparently,the date left open.This meeting, if it took place at all, must have occurred nolater than April 5 for neither Hilton nor Haynes was at work the following week.Harry Tonkin testified that at some time during the day of April 9, Cantrell orMillard Tonkin or both of them brought up the question of Barwise's tenure andthat when he saw the posting of Barwise's sales totals for the month,about 65 per-cent of quota, he ordered that Bar-wise be discharged and he was.When on April 9, Harry Tonkin saw thesalestotals for the route served byBarwise, he saw the result of 6 working days? Clearly Barwise's sales were downand by a substantially greater percentage, than those of any other routesalesman.Barwise explained that he had overloaded his customers in late March in order toincrease his sales totals during the first quarter bonus period with the result thatsales opportunities in earlyAprilwere lessened.Although I credit this testimonyit seems not unlikely that other route salesmen had done the same thing and thuswere in a comparable situation.However,it is the fact that Barwise's sales for therecently closed quarter had exceeded quota. If, as the Tonkins, Cantrell, and Meyertestified, Barwise had demonstrated himself to be a weaksalesman,his better show-ing in that period should have been encouraging and perhaps have caused someone or all of them to hope that he was developing into a more desirable employee.Seemingly in disregard of the creditable showing so recently made and with atten-tion fixed upon the low sales in the first 6 working days in April, Harry Tonkinordered the discharge.Barwise was given no opportunity to explain, if he could,why his sales had dropped.Cantrell testified that Barwise's route was taken overby a route supervisor for a week or two until another man could be permanentlyassigned to it.Although Meyer did not say so in his testimony, he was the onlyroute supervisor available to the Respondent that week.Haynes had been injuredin a traffic mishap and Hilton was on vacation. So the Respondent was ill prepared.to withstand the loss of a route salesman at that time.Viewing the circumstancesof the discharge in the light of Barwise's known advocacy of the Teamsters, recall-ing the Tonkins' opposition to dealing with any labor organization other than theUnion, and considering that on April 8 the Respondent had been served with a chargealleging the commission of unfair labor practices,it seemshighly probable that theTonkins would attribute to Barwise some measure of responsibility for this lastdevelopment.I do not believe the testimony of the Tonkins and of Cantrell that the poor salesperformance of Barwise in the early days of April triggered his discharge. Barwisehad been in Respondent's employ then for about 14 months.Even if it be true thathe was the least desirable from the standpoint of profitabilityamongRespondent'ssalesmen (some doubt is cast upon such an evaluation by the testimony of one-timeRoute Supervisor Hilton,a disinterested witness, that Barwise was an average sales-man), he had nonetheless demonstrated improvement in the first quarter of 1963and from the meager evidence afforded the Respondent by thesalestotals of 6 days,it could not reasonably have concluded that Barwise was a hopeless failure. Indeed,even if it so appeared to the Respondent, it seems highly unlikely that he would havebeen discharged in mid-week with no replacement available and with only one routesupervisor at hand to act as a temporary substitute.Weighing all the facets of the evidence bearing upon the question, I am convincedand find that Barwise was discharged because the Respondent was aware of his op-position to accepting the contract terms offered, knew of his advocacy of the Team-sters as a bargaining agency for Respondent's employees, learned of his solicitationof employees to designate the Teamsters resulting in the filing of a representationpetition by that organization, and, to cap it all, read the assertion in the chargeserved on April 8 that the Respondent had committed unfair labor practices in its deal-ings with the Union.Barwise, as an officer of the Union and as a member of itsnegotiating committee, necessarily, in the circumstances, was viewed as one privy tothe unfair labor practice charge.I find that the low sales made by Barwise in,earlyApril served as a pretext to accomplish a discharge actually motivated by the opposi-tion of Barwise to acceptance of the contract and his activity in behalf of the Team-sters.I find that by the discharge of Barwise, the Respondent has discouragedactivity in behalf of a labor organization and has thereby committed unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of the Act.2 April 1 through 5 and April 6. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Hill, earlier identified in this Decision as the president of the Union, testi-fied credibly and without contradiction that on April 24, the two Tonkins said thatthey were disturbed about the labor problem in their business and asked Hill ifhe knew of any way to reestablish "peace of mind on the job...."Hill said thathe would like to see this come about.One of the Tonkins asked if Hill knew whowas responsible for the unfair labor practice charge and if Hill had been questionedby a representative of the Board in that connection.Hill said that he had been in-terviewed by such a representative and that the questioning had centered about thedischarge of Barwise.Two days later, according to Hill, at a union meeting, theemployees voted not to abandon the unfair labor practice charge.Donald Olson, whose employment with the Respondent as a route driver beganabout August 1962, was discharged on May 17.Olson signed a Teamster designa-tion card on April 1 at the solicitation of Barwise.On May 16, according to Olson,at a union meeting on the question of supporting the unfair labor practice chargeearlier filed, he indicated to those about him that he was a Teamster supporter.Hillplaced this meeting on April 26 and did not indicate in his testimony that Olson tookany noticeable part in it.On Friday, May 17, having injured his ankle, Olson re-turned to the plant before finishing his route.Learning that Cantrell wanted tosee him, Olson, for some reason not clear from the record, left the plant and laterin the day reached Cantrell by telephone.Cantrell told him that he was dischargedand that he should return his uniforms on Monday.On Monday, Cantrell toldOlson that some customers were dissatisfied with the service rendered by Olson andpreferred that he no longer call on them.Olson said that the route was too longto permit it to be served as it should be.There is much testimony in the record about Olson's shortcomings from whichitappears that although at least a passable salesman, his personal appearance waspoor and that he too often skipped stops that should have been made .3Cantrellasserted in his testimony that one reason for the discharge was the loss, due toOlson'smisfeasance, of a bowling alley account. It is difficult to decide fromCantrell's confused testimony on this point whether Cantrell even knew of this devel-opment before the discharge was made.Cantrell also testified that two customers,a market and a lunchroom, asked that Olson no longer be permitted to serve them.As to the lunchroom, this appears to be a fabrication. I do not regard Cantrell asa reliable witness and I am convinced that he has not testified truthfully in respectto the lunchroom account.Nonetheless, I do not consider that there is a preponder-ance of evidence to sustain the allegation that the discharge of Olson was discrimi-natory.He was disposed to favor the Teamsters but there is little in this recordto persuade that the Respondent thought him to be a strong supporter of the Team-sters or that he had so conspicuously demonstrated such a preference that this im-pression would have been conveyed to it. If, as Olson testified, the meeting at whichthe employees voted to support the unfair labor practices took place on May 16instead of the earlier date on which Hill placed it, one is struck at the coincidence ofhis discharge following on the next day.But such a coincidence is significant onlyif at the meeting Olson so identified himself as one holding views repugnant to theRespondent as to make it likely that the Respondent learned of it.Hill said thatthere was little discussion at the meeting.Olson testified that he and some othersindicated that they would vote to pursue the charges but of course that is what thewhole group did and I find no reason for the Respondent to have concluded thatOlson was in any sense a leader in the matter. I conclude that the evidence to sup-port the allegation that Olson was discriminatorily discharged is insufficient. It willbe recommended therefore that the complaint in this particular be dismissed.There remains for disposition the question, of the Respondent's alleged domina-tion or interference in the administration of the Union.Except as indicated below,the factual allegations relied upon to support this conclusion have largely beenestablished.1.The Respondent has deducted dues from employees' earnings and remittedthem to the Union.2. James Elder, now a supervisor, was the Union's president until February 15.3.The evidence does not establish that on March 29, the Respondent "instructed"theUnion.to call a meeting on premises owned or controlled by the Respondent.4.The Respondent told employees that they must accept the contract offered ifthey desired to work.5.The evidence does not establish that the Respondent told employees that theymust form a new union if the Union did not accept the contract.3It is at least possible that Olson's route covered more stops than could be made asscheduled. SEVEN UP BOTTLING CO. OF SACRAMENTO4076.The contract executed on April 1 containsa union-security clause.7.The evidence does not establish that the Respondent "instructed" officials ofthe Union to intervene in the representation case.8.The Respondent did, purporting to act in behalf of the Union, indicate that theUnion desired to intervene in the representation case.I find the evidence not to sustain the contention that Elder was a supervisor dur-ing anyperiod when he was an officer of the Union.His authorityseems at mostto have been that exercised by a skilled workman in choosing a helper.Thereexists in this record then no evidence that before the events in late March or earlyApril, the Respondent did anything which might be characterizedas assistance toor domination of the Union within the Act'smeaning.Although in late March, theRespondent was aware that the employees were showing some interest in the Team-sters,no claim of representative status was made by that organization until April 2.Thus it appears that the Respondent was wholly free, at least until then, to dealwith the Union and to reach whatever agreement with the Union that it could.Ob-viously it wanted to have a contract, albeiton itsown terms, and to obtain this be-fore whatever movement was afoot with the Teamsters could gain momentum.As has been found, the April 1 contract was forced upon the Union and the em-ployees by the commission of unfair labor practices.The Rsepondent argues thatagreement was reached upon contract terms in the evening of March 29 so that onApril 1 it did no more than require the Union to honor an earlier commitment.The evidencedoesnot support the Respondent's position in this particular.Noagreement was reached on March 29. Perhaps the Respondent on April 1 wasfree to put into effect the terms and conditions of employment to which it hadoffered to be bound.But it wanted more than that. It wanteda signedcontractto demonstrate that the Union was the bargaining representative of the employees. Itprevented work until this came about and said that if necessary to get a signed con-tract, other officers for the Union must be chosen.The Respondent was foresightedin this matter for on April 2 the Teamsters filed a representation petition.Now theRespondent was armed with a contract, and by reason of this circumstance, couldadvance the contention that the Teamster petition was untimely; it was obliged tocontinue recognition of the Union for the contract term.On April 6, the Re-spondent did forward a copy of the contract to the Board in its own behalf and,without the Union's consent, sent another copy pretending that it had come fromthe Union.It isobvious enough that the Union did not welcome these intrusions.Itwas forced intosigningthe contract and the submission of a copy to the Boardwas without its concurrence.By conditioning employment upon the signing of anagreementthe Respondent placed the Union in a helpless situation and demonstratedthat it would tolerate no union but one subservient to its demands.Having obtainedthe contract in this fashion, the Respondent then turned it to use to obstruct the bar-gaining claimof the Teamsters.The Respondent has thus unlawfully interferedwith the Union's administration.I find that the Respondent has therebyengaged inunfair labor practices within themeaningof Section 8(a) (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, has an intimate and sub-stantial relation to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take affirmativeaction designed to effectuate the policies of the Act.As to William D. Barwise, itwill be recommended that the Respondent offer to him immediate and full rein-statement to his former or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for any loss of earningssuffered since his discharge on April 9 by payment to him of a sum of money equalto that which he normally would have earned since that date in his employment tothe date of offer of reinstatement, less his net earnings, if any, in other employmentduring that period.Backpay shall be computed on a quarterly basis in the mannerprescribed by the Board in F. W.Woolworth Company,90 NLRB 289, and shallinclude interest at the rate of 6 percent per annum as inIsis Plumbing and HeatingCo., 138 NLRB 716. 408DECISIONSOF NATIONAL LABORRELATIONS BOARDHaving found that the Respondent has unlawfully interfered in the administrationof the Union and by the commission of unfair labor practices forced the signing ofa bargaining agreement, substantial doubt exists whether, in the absence of suchconduct, any contract would have resulted or if the Union would have survived.Such questions cannot be answered in a climate of coercion and must be deferredto a time when the unfair labor practices found herein are remedied. It will berecommended therefore that the Respondent be ordered to withdraw and withholdrecognition from the Union until such time as it may be certified by the Board andto cease giving effect to the April 1 contract. It will also be recommended thatthe Respondent be ordered to return with interest at the rate of 6 percent per annumall dues paid by employees to the Union on and since April 1, 1963, under thecompulsion of the union-security provisions of that contract.Upon the basis of the foregoing findings of fact, and upon the entire (record inthe case, I make the following:CONCLUSIONS OF LAw1.The Respondentisanemployer engagedin commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters and the Union are labororganizationswithin themeaning ofSection 2(5) of the Act.3.By discriminating in regard to the tenure of employment of WilliamD. Barwiseto discourage activity in behalf of the Teamsters, and by lockingout employees toforce signing of the contract, the Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By interfering in the administration of the Union, the Respondenthas engagedin unfair labor practices within the meaning of Section 8(a)(2) of the Act.5.By the discharge, by the interference in the administration of the Union, andby withholding employment from employees in order to forcesigning ofthe April 1contract, the Respondent has engagedin unfairlabor practices withinthe meaningof Section 8(a)( I) of the Act.6.The aforesaid unfair labor practicesare unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.The evidence does not establish by its preponderance thatthe discharge ofDonald P. Olson was unlawfully motivated.RECOMMENDED ORDERTonkin Corp. of California,d/b/a Seven Up Bottling Co. of Sacramento, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering in the administration of Sacramento 7-Up Employees' Union, orany other labor organization of its employees.(b)Discharging or otherwise discriminating in respect to the tenure of employ-ment of William D. Barwise or any other employee for the purpose of encouragingadherence to the Union or discouraging activity in behalf of the Teamsters or anyother labor organization.(c) In any other manner interfering with,restraining,or coercing employees inthe exercise of rights guaranteed by Section 7 of the Act.2.Take thefollowing affirmative action which I find will effectuate the policiesof the Act:(a)Withdraw and withhold all recognition from Sacramento 7-Up Employees'Union, or any successor thereto, as representative of its employees for the purposeof dealing in respect to grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work and cease giving effect to the April 1 contractor any supplement, extension, or renewal thereof with that organization unless oruntil Sacramento 7-Up Employees' Union is certified as bargaining representativeby the National Labor Relations Board.(b)Offer to William D. Barwise immediate and full reinstatement to his formeror substantially equivalent position and make him whole for any loss of earningsby reason of the discrimination against him in the manner and to the extent de-scribed in the section of this Decision entitled "The Remedy."(c)Reimburse all employees with interest for any amounts paid to the Sacramento7-Up Employees' Union as dues or initiation fees on or since April 1. SEVEN UP BOTTLING CO. OF SACRAMENTO409(d) Post at its plant in Sacramento, California, copies of the attached noticemarked "Appendix." 4 Copies of said notice, to be furnished by the Regional Direc-tor for the Twentieth Region, shall, after being duly signed by the Respondent, beposted immediately upon receipt thereof, and be maintained for a period of 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken to ensure thatsaid notices are not altered, defaced, or covered by any other material.(e)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-'cards, personnel records and reports, and all other records pertinent to a computa-tion of theamountsof backpay due under the terms of this Recommended Order.(f)Notify the Regional Director for the Twentieth Region, in writing, within 20days from the date of this Recommended Order, what steps have been taken incompliance .5* In the event that thisRecommendedOrder be adopted by the Board, the words "aDecision andOrder" shall he substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "a Deci-sion and Order."In the event that thisRecommendedOrder be adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL NOT interfere in the administration of Sacramento 7-Up Employees'Union.We hereby withdraw recognition from Sacramento 7-Up Employees'Union as the representative of any of our employees for the purpose in wholeor in part of dealing with or discussing grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work unless or until that or-ganization has been certified as bargaining representative of our employees bythe National Labor Relations Board.WE WILL NOT give effect to the contract with Sacramento 7-Up Employees'Union dated April 1, 1963, or any renewal, extension, or supplement thereof.WE WILL offer to William D. Barwise immediate and full reinstatement to hisformer or substantially equivalent position and make him whole for any lossof pay resulting from his discharge.WE WILL refund to all employees all moneys that they have been required topay as dues or initiation fees to Sacramento 7-Up Employees' Union on andsince April 1, 1963, with interest at the rate of 6 percent per annum.WE WILL NOT by means of lockout or in any other manner interfere with,restrain, or coerce our employees in the exercise of their rights to join or sup-port Chauffeurs, Teamsters & Helpers Local 150, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, or any other labororganization, or to refrain from doing so except to the extent that such rightmay be affected by any contract lawfully made in accordance with Section8(a)(3) of the National Labor Relations Act which may require membershipin a labor organization as a condition of employment.TONKIN CORP. OF CALIFORNIA,D/B/A SEVENUP BOTTLING CO. OF SACRAMENTO,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will- notify William D. Barwise if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, aft .-r discharge from the Armed Forces. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 830Market Street,San Francisco,California,Telephone No. Yukon 6-3500,Extension3191,if they have any question concerning this notice or compliance with itsprovisions.Golden State Bottling Company, Inc. d/b/a Pepsi-Cola BottlingCompany of SacramentoandEdward J. FarrellandP.C.B.C.E.,Inc.,Party to the Contract.Case No. 20-CA-2656. June 10,1964DECISION AND ORDEROn December 27, 1963, Trial Examiner Wallace E. Royster issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Trial Ex-aminer'sDecision, the exceptions and brief, and the entire record inthis case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modified herein.We find, as did the Trial Examiner, that the Respondent violatedSection 8 (a) (3) and (1) of the Act by denying employment to Wagneron April 1, 1963, and to Baker on April 1 and 2, 1963, because theydeclined to sign the Respondent's contract proposal as officers of theincumbent union, P.C.B.C.E., Inc., hereinafter referred to as Union.We further find that the Respondent violated those sections of theAct by discharging Baker on August 16 because of his said activity inApril and his attempt to interest the employees in joining the Inter-nationalBrotherhood of Teamsters.The TrialExaminerconcluded that the Respondent, by its conducton April 1 in conditioning continued employment of all its employeesupon their acceptance of the Respondent's contract offer and forcingthe employees to elect new officers to sign that contract, dominated theadministrationof the Union in violation of Section 8(a) (2) and (1)of the Act.We agree that the Respondent thereby interfered with147 NLRB No. 47.